Citation Nr: 1511107	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  10-26 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial compensable rating for left knee medial meniscus tear with patella grind.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Purdum, Counsel






INTRODUCTION

The Veteran had active service from June 1979 to September 2002. 

This appeal comes to the Board of Veterans' Appeals (Board) from a September 2007 rating decision of the Appeals Management Center (AMC), which granted service connection for a left knee disability and assigned the same an initial noncompensable rating. Review of the VA paperless claims processing systems reveals additional documents pertinent to the present appeal, specifically, a March 2015 Appellant's Brief.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was last afforded a VA examination in August 2007, almost eight years ago. In connection with his initial increased rating claim, he was scheduled for VA examination in February 2010. He did not appear. In a June 2010 statement, the Veteran asserted that he received notice of his examination only 14 days prior to the examination and contacted the RO to reschedule, as he was a physician and would have difficulty rescheduling his patients without four weeks' notice. He asserted that he received another notice to appear for an examination in March 2010, 13 days prior to the examination, and contacted the RO to reschedule his examination again. He asserts that he did not hear back from the RO as to any rescheduled examination. He did not appear for an October 2014 examination; however, it is unclear if he was notified of such.

The Board finds that the Veteran has shown good cause for his failure to report to the February 2010 and October 2014 VA examinations and on remand, the AOJ should provide him a final opportunity to appear for VA examination, with four weeks' notice. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination with an appropriate examiner to determine the current severity of his left knee disability. The examiner should note all relevant pathology, including any disabling effects; and all indicated tests should be conducted.  

The claims file, to include a copy of this remand, should be made available to the examiner for review in conjunction with the examination, and the examiner should note such review. A complete rationale should be provided for all opinions given. The opinions should be based on examination findings, historical records, and medical principles. 

Notification of the examination should be mailed to the Veteran at least four weeks prior to the examination date, and the claims file should be properly documented regarding any notifications to the Veteran as to the scheduled examination. 

2. Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claim, considering any additional evidence added to the record. If the action remains adverse to the Veteran, provide the Veteran and his representative with a Supplemental Statement of the Case (SSOC) and allow the Veteran an appropriate opportunity to respond thereto. Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




